UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of report (Date of earliest event reported):March 4, 2010 PILGRIM'S PRIDE CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 1-9273 75-1285071 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 4wy. 271 N. Pittsburg, Texas 75686-0093 (Address of Principal Executive Offices) (ZIP Code) Registrant's telephone number, including area code: (903) 434-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item7.01 Regulation FD Disclosure Attached hereto as Exhibit 99.1 is an overview of Pilgrim’s Pride Corporation to be referenced at the Key Banc Capital Markets Consumer Conference on March 4, Exhibit Number Description 99.1 Overview of Pilgrim’s Pride Corporation to be referenced at the Key Banc Capital Markets Consumer Conference on March 4, 2010. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PILGRIM’S PRIDE CORPORATION Date:March 4, 2010. By: /s/Gary D. Tucker Gary D. Tucker Principal Accounting Officer Exhibit Index Exhibit Number Description 99.1 Overview of Pilgrim’s Pride Corporation to be referenced at the Key Banc Capital Markets Consumer Conference on March 4,
